PER CURIAM.
Tawana Cooper appeals the district court’s1 order dismissing her civil action for lack of subject matter jurisdiction un*47der the Rooker-Feldman2 doctrine. Following de novo review, see Riehm v. Engelking, 538 F.3d 952, 964 (8th Cir.2008), we conclude the dismissal was proper for the reasons stated by the district court. Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.

. D.C. Ct. of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923).


. The Honorable E. Richard Webber, United States District Judge for the Eastern District of Missouri.